PER CURIAM.
This appeal is by the defendant below from conviction of the crimes of possession of narcotics and possession of narcotic implements for which he was placed on probation. Reversal is sought upon several contentions of error. We find lack of merit therein, and affirm the judgment.
Denial of defendant’s motion to dismiss for want of speedy trial was proper. A timely trial, as originally scheduled, was continued on motion of the defendant, following which trial was had within a reasonable time. See State ex rel. Butler v. Cullen, Fla. 1971, 253 So.2d 861, 863. The search and seizure of evidence under the search warrant was correctly upheld. The search warrant involved was valid. It was predicated on information given by a party who had taken the weapon from the police and then sold it to the defendant. See Wooten v. United States, 5 Cir. 1967, 380 F.2d 230, 232. Seizure of the drugs and the drug implements revealed upon the search was proper. Ludwig v. State, Fla. App.1968, 215 So.2d 898, 900. The striking of the testimony of the witness Alexis Collie did not constitute error. The witness, a heroin user, was observed by the court to be under the influence of the drug. No objection to that ruling was made at trial on behalf of the defendant, and defendant’s counsel stated: “She doesn’t even know where she is.” Moreover, the testimony stricken was cumulative evidence. Upon examination of the record we reject as unsound the appellant’s argument that the evidence was insufficient to sustain the conviction.
Affirmed.